As filed with the Securities and Exchange Commission on February 5, 2014 1933 Act Registration No.333-171933 1940 Act Registration No.811-22523 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of 1933[] Pre-Effective Amendment No. [] Post-Effective Amendment No.38 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No.39 [X] Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (630) 241-4200 Nicholas Dalmaso Destra Investment Trust II 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Name and Address of Agent for Service) Copy to: Morrison Warren, Esq. Chapman and CutlerLLP 111 West Monroe Street Chicago, Illinois 60603 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph(b) [] on pursuant to paragraph(b) [] 60 days after filing pursuant to paragraph(a)(1) [ ] on (date) pursuant to paragraph(a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Registration Statement relates to the Destra Focused Equity Fund and the Destra Preferred and Income Securities Fund, each a series of the Registrant. Signatures Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized in the Village of Lisle, and State of Illinois, on the 5th day of February, 2014. Destra Investment Trust II By: /s/ Nicholas Dalmaso Nicholas Dalmaso,Chief Executive Officer Pursuant to the requirements of the Securities Act, this post-effective amendment to the registration statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Nicholas Dalmaso Chief Executive Officer, Chairman, Secretary and Trustee February 5, 2014 Nicholas Dalmaso Diana S. Ferguson* Trustee } By /s/ Nicholas Dalmaso } Nicholas Dalmaso Attorney-In-Fact William M. Fitzgerald, Sr.* Trustee } February 5, 2014 } Louis A. Holland, Jr.* Lead Independent Trustee and Trustee } * An original power of attorney authorizing Nicholas Dalmaso and Morrison C. Warren to execute this registration statement, and amendments thereto, for each of the trustees of the Registrant on whose behalf this registration statement is filed, has been executed and has previously been filed with the Securities and Exchange Commission and is incorporated by reference herein. Index to Exhibits (101)Risk/return summary in interactive data format
